   Case: 1:20-cv-03661 Document #: 57 Filed: 10/23/20 Page 1 of 2 PageID #:1326




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    HYDRAFLOW INDUSTRIES LIMITED,

             Plaintiff,                                         Civil Action No.: 1:20-cv-03661

    v.                                                          Judge Sharon Johnson Coleman

    THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Susan E. Cox
    ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

             Defendants.


                              SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on August 25, 2020 [43] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                   NO.                                 DEFENDANT
                   136                                   zippshop


         THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-03661 Document #: 57 Filed: 10/23/20 Page 2 of 2 PageID #:1327



  DATE D: October 23, 2020                     Respectfully submitted,




                                               Yanling Jiang (Bar No. 6309336)
                                               JiangIP LLC
                                               111 West Jackson Blvd., Suite 1700
                                               Chicago, Illinois 60604
                                               Telephone: 312-675-6297
                                               Email: yanling@jiangip.com

                                               ATTORNEY FOR PLAINTIFF




  Subscribed and sworn before me by Yanling Jiang, on this 23rd of October, 2020.

  Given under by hand and notarial seal.




                                               Notary Public
                  MICHAEL SEVERT
                    Official Seal
      1    Notary Public • State of Illinois
      , My Commis sion Expires Sep 11, 2023
                                                           :tl
                                               State of ---------

                                               County of
